14. Protocol on the Implementation of the Alpine Convention in the field of Transport (
- Before the vote:
Mr President, the accession of the EU to the Transport Protocol of the Alpine Convention is a small but perfectly formed piece in the jigsaw of a new transport policy in Europe. We are still left with the subjects of the efficiency, fluidity and safety of transport, and to these we are adding concerns relating to the people living near, and the environment surrounding, the routes. This sends out an important message. Particularly after a 15-year membership of this European Union, we Austrians feel reassured by the fact that it was we who introduced our European Community to a great many of these concerns, and that this has led to Europe taking on these concerns.
Many thanks to all the Members who contributed to this.